Name: 2002/660/EC: Commission Decision of 19 August 2002 amending Decision 1999/815/EC concerning measures prohibiting the placing on the market of toys and childcare articles intended to be placed in the mouth by children under three years of age made of soft PVC containing certain phthalates (Text with EEA relevance) (notified under document number C(2002) 3081)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  chemistry;  demography and population;  health;  deterioration of the environment;  miscellaneous industries
 Date Published: 2002-08-21

 Avis juridique important|32002D06602002/660/EC: Commission Decision of 19 August 2002 amending Decision 1999/815/EC concerning measures prohibiting the placing on the market of toys and childcare articles intended to be placed in the mouth by children under three years of age made of soft PVC containing certain phthalates (Text with EEA relevance) (notified under document number C(2002) 3081) Official Journal L 224 , 21/08/2002 P. 0058 - 0058Commission Decisionof 19 August 2002amending Decision 1999/815/EC concerning measures prohibiting the placing on the market of toys and childcare articles intended to be placed in the mouth by children under three years of age made of soft PVC containing certain phthalates(notified under document number C(2002) 3081)(Text with EEA relevance)(2002/660/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/59/EEC of 29 June 1992 on general product safety(1), and in particular Article 11(2) thereof,Whereas:(1) The Commission adopted, on 7 December 1999, Decision 1999/815/EC(2), as last amended by Decision 2002/152/EC(3), based on Article 9 of Directive 92/59/EEC, requiring the Member States to prohibit the placing on the market of toys and childcare articles intended to be placed in the mouth by children under three years of age, made of soft PVC containing one or more of the substances di-iso-nonyl phthalate (DINP), di(2-ethylhexyl) phthalate (DEHP), dibutyl phthalate (DBP), di-iso-decyl phthalate (DIDP), di-n-octyl phthalate (DNOP), and butylbenzyl phthalate (BBP).(2) The validity of Decision 1999/815/EC was limited to three months, in accordance with the provision of Article 11(2) of Directive 92/59/EEC. Therefore, the validity of the Decision was to expire on 8 March 2000.(3) When adopting Decision 1999/815/EC it was foreseen to prolong its validity if necessary. The validity of the measures adopted under Decision 1999/815/EC was prolonged under several Decisions for an additional period of three months each time, and is now to expire on 20 August 2002.(4) Pursuant to Council Regulation (EEC) No 793/93(4) some relevant developments have taken place recently concerning the validation of phthalates migration test methods and the comprehensive risk assessment of these phthalates. However, further work in this area is still necessary to try to solve some crucial outstanding difficulties.(5) Pending resolution of the outstanding issues, and in order to guarantee the objectives of Decision 1999/815/EC and its prolongations, it is necessary to maintain the prohibition of the placing on the market of the products considered.(6) Certain Member States have implemented Decision 1999/815/EC by measures applicable until 20 August 2002. Therefore, it is necessary to ensure that the validity of these measures is prolonged.(7) It is therefore necessary to prolong the validity of Decision 1999/815/EC in order to ensure that all the Member States maintain the prohibition provided for by that Decision.(8) The measures provided for in this Decision are in accordance with the opinion of the Emergencies Committee,HAS ADOPTED THIS DECISION:Article 1In Article 5 of Decision 1999/815/EC the words "20 August 2002" are replaced by the words "20 November 2002".Article 2Member States shall take the measures necessary to comply with this Decision within less than 10 days of its notification. They shall forthwith inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 19 August 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 228, 11.8.1992, p. 24.(2) OJ L 315, 9.12.1999, p. 46.(3) OJ L 50, 21.2.2002, p. 96.(4) OJ L 84, 5.4.1993, p. 1.